Citation Nr: 0730574	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury to include leg and arm pain with neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to bilateral 
leg/hand pain with neuropathy.  As discussed in the Board's 
December 2006 remand, the veteran subsequently expanded his 
claim to include a back injury which was the cause of the leg 
pain.  

The veteran presented testimony at a personal video 
conference hearing in May 2005 before the undersigned 
Veterans Law Judge.  The Board remanded the claim in December 
2006 for additional development.


FINDING OF FACT

The evidence preponderates against a finding that the 
veteran's back disorder either had its onset in service or 
preexisted service and was permanently worsened therein, or 
is secondary to a service-connected disability, or that 
arthritis of the back manifested to a compensable degree 
within one year after separation from service. 


CONCLUSION OF LAW

Residuals of a back injury to include leg and arm pain with 
neuropathy was not incurred in or aggravated by active 
military service, is not secondary to a service-connected 
disorder, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2006; rating 
decisions in November 1999 and March 2000; and a statement of 
the case in January 2000.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in June 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran seeks entitlement to residuals of a back injury.  
He claims that he suffered a back injury in service which has 
caused pain in his legs and hands.  He also claims that his 
back disorder is related to his service-connected fractured 
left little toe.  

Initially, the Board notes that the veteran served during a 
defined period of war under 38 C.F.R. § 3.2(f).  Although he 
has testified that the injury to his left little toe occurred 
during the war, he has not alleged that a left little toe 
injury which he claims led to leg pain and a back disorder 
was a result of trauma suffered in combat with the enemy.  
Thus, consideration under 38 U.S.C.A. § 1154(b) is not 
warranted.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
competent evidence relates the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence has been 
submitted to relate the veteran's back disorder to service.

Service medical records are negative for complaints, 
findings, or diagnosis of a back injury.  In September 1944, 
the veteran did suffer a transverse fracture of the distal 
phalanx of the fifth toe of his left foot in good position.  
At an examination in October 1945, he denied suffering from 
the effects of any wound, injury, or disease, or that he had 
any disability or impairment of health, whether or not 
incurred in the military service.  His clinical examination 
was normal to include his extremities and his bones, joints, 
muscles, and tendons.  At an examination prior to discharge 
in January 1947, his history did not include an injury to his 
back.  His feet were normal and there were no musculoskeletal 
defects.  Thus, an injury to his back is not shown in 
service.

There is no medical evidence of record showing that arthritis 
of the back manifested to a compensable degree within one 
year following separation from active service.  Therefore 
service connection is not warranted on a presumptive basis.

Private medical records show that at an examination in July 
1998 for recertification by the Department of Transportation, 
the medical examiner noted full range of motion for the 
veteran's spine and upper and lower extremities.  In February 
1999 the veteran sought treatment for complaints of knee pain 
for approximately one to two years without having had an 
injury.  Testing ruled out arterial occlusive disease. 

At a September 1999 VA examination, the veteran complained of 
bilateral leg pain from the knees, down to the ankle.  He 
stated that the pain had been there for many years but had 
become worse over the previous six years.  He did not know if 
this was related to the toe fracture suffered more than 30 
years earlier in service.  He also complained of an ache in 
his hand.  Clinical findings were recorded.  The diagnosis 
was bilateral leg and hand pain.  There was no evidence of 
inflammatory arthritis.  There may have been some degree of 
osteoarthritis due to his age.  There was evidence of 
neuropathy.

A January 2000 private MRI for complaints of low back pain 
and bilateral leg pain revealed rather marked bilateral 
foraminal stenosis at L3-4, L4-5, and L5-S1 caused by disc 
bulge, osteophyte, and facet hypertrophy; moderate to marked 
central stenosis at L4-5 and L5-S1; and mild central stenosis 
at L3-4 and L2-3.  

The private and VA medical evidence of record shows a low 
back disorder and related symptomatology.  It does not, 
however, provide a link between a back disorder and the 
veteran's service, to symptomatology since service, or to a 
service-connected disability.  Furthermore, there is no back 
injury shown in service that would raise a duty for VA to 
obtain an examination for an etiological opinion.  38 C.F.R. 
§ 3.159(c)(4).  While the veteran has stated that the back 
pain is related to an inservice toe injury, the evidence of 
record does not indicate that the claimed back disability is 
due to that inservice toe injury, therefore an examination 
for an opinion regarding relationship is not needed.  
38 C.F.R. § 3.159(c)(4).

The veteran testified in May 2005 that he was a truck driver 
in service and while unloading material he fractured his left 
little toe.  He began having problems with his left leg and 
had back pain in service.  He felt that his leg pain was 
coming from his fractured toe and his back pain was also 
related to the toe injury.  

Although the veteran has stated having symptoms of leg and 
back pain since service, the earliest clinical evidence of 
record is in February 1999.  In view of the lengthy period 
after separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board has carefully considered the veteran's statements.  
The Board finds that the veteran is a layperson who is not 
qualified to opine on the etiology of a medical disorder.  He 
is competent, as a lay person, to report that as to which he 
has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that he has specialized medical knowledge.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The statements of the veteran are not competent medical 
evidence as to a nexus between the veteran's back disorder 
and his service or as to the etiology of his back disorder.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a back injury to include leg and arm pain with 
neuropathy.  Although a low back disorder has been diagnosed, 
there is no probative, competent medical evidence of record 
linking the disability to service, to any event in service, 
or to a service-connected disability.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury to include leg and arm pain with neuropathy is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


